EXHIBIT 10.2

ORION ENERGY SYSTEMS, INC.

2004 STOCK AND INCENTIVE AWARDS PLAN

As Amended and Restated Effective December 24, 2007

and Amended October 27, 2010

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT, made and entered into as of June 18, 2012 by and between Orion
Energy Systems, Inc., a Wisconsin corporation (the “Company”), and
                    (“Grantee”).

RECITALS

The Company maintains the Orion Energy Systems, Inc. 2004 Stock and Incentive
Awards Plan, as amended and restated (the “Plan”), and Grantee has been selected
by the Committee to receive a Restricted Stock Award under the Plan;

As a condition to this Restricted Stock Award, Grantee reaffirms and agrees to
be bound by the confidentiality, inventions, non-solicitation and
non-competition provisions set forth in prior agreements between the Grantee and
the Company, which are incorporated by reference herein, in consideration for
receipt of the Restricted Stock award pursuant hereto, continued employment, and
other good and valuable consideration.

AGREEMENT

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

  1. Award of Restricted Stock

1.1 The Company hereby grants to Grantee an award of             shares of
restricted stock (“Restricted Stock”), subject to, and in accordance with, the
restrictions, terms, and conditions set forth in the Plan and this Agreement.
The grant date of this award of Restricted Stock is June 18, 2012 (the “Grant
Date”).

1.2 This Agreement (including any appendices or exhibits) shall be construed in
accordance with, and subject to, the provisions of the Plan (which are
incorporated herein by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

1.3 This award of Restricted Stock is conditioned upon Grantee’s acceptance of
the terms of this Agreement and any other agreement incorporated herein, as
evidenced by Grantee’s execution of this Agreement or by Grantee’s electronic
acceptance of the Agreement in a manner and during the time period allowed by
the Company. If the terms of this Agreement are not timely accepted by execution
or by such electronic means, the award of Restricted Stock may be cancelled by
the Committee.

 

  2. Restrictions

2.1 Subject to the terms of the Plan and this Agreement, if the Grantee remains
employed by the Company, the Restricted Stock shall vest twenty percent
(20%) per year on each of the first five (5) anniversaries of the Grant Date set
forth herein. For purposes of this Agreement, employment with a Subsidiary of
the Company or service as a member of the Board of Directors of the Company
shall be considered employment with the Company.

2.2 Subject to vesting in accordance with Section 2.1 and the terms of the Plan
and this Agreement, Grantee shall own the vested Restricted Stock free and clear
of all restrictions imposed by this Agreement. The Company shall transfer the
vested Restricted Stock (less any applicable withholding pursuant to Section 5)
to an unrestricted account in the name of the Grantee as soon as practical after
each applicable anniversary of the Grant Date.



--------------------------------------------------------------------------------

2.3 In the event, prior to vesting, (i) Grantee dies while actively employed by
the Company, or (ii) Grantee has his or her employment terminated by reason of
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”)) (“Disability”), any Restricted Stock shall
become fully vested and nonforfeitable as of the date of Grantee’s death or
Disability. The Company shall transfer the Restricted Stock, free and clear of
any restrictions imposed by this Agreement to Grantee (or, in the event of
death, his or her surviving spouse or, if none, to his or her estate) as soon as
practical after his or her date of death or termination for Disability.

2.4 In exchange for receipt of consideration in the form of the Restricted Stock
award pursuant to this Agreement, continued employment, and other good and
valuable consideration, Grantee reaffirms and agrees to be bound by the
confidentiality, inventions, non-solicitation and non-competition provisions set
forth in prior agreements between the Grantee and the Company.

2.5 Except for death or Disability as provided in Section 2.3, or except as
otherwise provided in a severance agreement with Grantee, if Grantee terminates
his or her employment or if the Company terminates Grantee prior to vesting, the
Restricted Stock shall cease to vest further, the unvested Restricted Stock
shall be immediately forfeited, and Grantee shall only be entitled to the
Restricted Stock that has vested as of his or her date of termination.

2.6 Notwithstanding the other provisions of this Agreement, in the event of a
Change of Control prior to vesting, all Restricted Stock shall become fully
vested and nonforfeitable as of the date of the Change of Control. The Company
shall transfer the Restricted Stock that become vested pursuant to this
Section 2.6 to an unrestricted account in the name of Grantee as soon as
practical after the date of the Change of Control.

2.7 The Restricted Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the date Grantee becomes vested in the Restricted
Stock, and any such attempted sale, assignment, transfer, pledge or other
encumbrance shall be null and void. In addition, Grantee shall not sell any
shares acquired under this Agreement except as permitted by the terms of the
Plan and at a time when applicable laws, Company policies and any agreement
between the Company and its underwriters do not prohibit a sale.

 

  3. Stock; Dividends; Voting

3.1 The Restricted Stock shall be registered in the name of Grantee as of the
respective Grant Date for such shares of Restricted Stock. The Company may
evidence the registration of the Restricted Stock in such manner as the
Committee may deem appropriate, including by issuing stock certificates or using
a restricted book entry account with the Company’s transfer agent. Physical
possession or custody of any stock certificates that are issued shall be
retained by the Company until such time as the Restricted Stock is vested in
accordance with Section 2. The Company reserves the right to place a legend on
such stock certificate(s), or an appropriate stop-transfer order in the case of
book-entry registration, restricting the transferability of the Restricted Stock
and referring to the terms and conditions (including forfeiture) of this
Agreement and the Plan.

3.2 During the period the Restricted Stock is not vested, the Grantee shall be
entitled to receive dividends or similar distributions declared on such
Restricted Stock and Grantee shall be entitled to vote such Restricted Stock, in
each case so long as the applicable record date occurs prior to a forfeiture of
the Restricted Stock. If any such dividends or distributions are paid in shares
of the Company’s common stock, the shares shall be subject to the same vesting
schedule and restrictions on transferability as the shares of Restricted Stock
with respect to which they were paid.

3.3 In the event of a change in capitalization or another corporate event
described in Section 6.4 of the Plan, the number and type of shares subject to
this Agreement shall be adjusted to the extent provided in Section 6.4 of the
Plan.

 

  4. No Right to Continued Employment or Additional Grants

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time. The Plan may be terminated at any time, and, even if the
Plan is not terminated, Grantee shall not be entitled to any additional awards
under the Plan.



--------------------------------------------------------------------------------

  5. Taxes and Withholding

Grantee shall be responsible for all federal, state, local and foreign taxes
payable with respect to this award of Restricted Stock and dividends or other
distributions paid on such Restricted Stock. Grantee shall have the right to
make such elections under the Code as are available in connection with this
award of Restricted Stock. Grantee shall rely solely on the determinations of
Grantee’s own tax advisors or his or her own determinations and not on any
statements or representations by the Company or any of its agents with regard to
all such tax matters. Grantee acknowledges that it is his or her sole
responsibility, and not the Company’s, to make any filings required to make any
such elections under the Code, even if Grantee requests that the Company or its
representatives make the filings on his or her behalf. Grantee agrees to report
the value of the Restricted Stock in a manner consistent with the Company’s
reporting for income tax purposes. The Company shall have the right to retain
and withhold from any payment of Restricted Stock or cash the amount of taxes
required by any government to be withheld or otherwise deducted and paid with
respect to such payment. At its discretion, the Company may require Grantee to
reimburse the Company for any such taxes required to be withheld and may
withhold any distribution in whole or in part until the Company is so
reimbursed. In lieu thereof, the Company shall have the right to withhold from
any other cash amounts due to Grantee an amount equal to such taxes required to
be withheld or withhold and cancel (in whole or in part) a number of shares of
Restricted Stock having a market value not less than the amount of such taxes.

 

  6. Grantee Bound by the Plan

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.

 

  7. Modification of Agreement

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by mutual agreement of the parties in
writing except as otherwise provided in Section 19.1 of the Plan.

 

  8. Severability

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

  9. Governing Law

The validity, interpretation, construction, and performance of this Agreement
and agreements incorporated by reference herein shall be governed by the laws of
the State of Wisconsin without giving effect to the conflicts of laws principles
thereof.

 

  10. Successors in Interest

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of Grantee’s legal representatives. All obligations imposed upon Grantee
and all rights granted to the Company under this Agreement shall be final,
binding, and conclusive upon Grantee’s heirs, executors, administrators, legal
representatives, guardians and successors.

 

  11. Resolution of Disputes

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding, and conclusive on Grantee and the Company for all purposes.



--------------------------------------------------------------------------------

  12. Pronouns; Including

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural. Wherever used
in this Agreement, the term “including” means “including, without limitation.”

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ORION ENERGY SYSTEMS, INC.

 

     

 

     

 

By:   Scott Gilson       Grantee   Vice President – Human Resources      